United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, MARBLEHEAD POST
OFFICE, Marblehead, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0771
Issued: July 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from a February 1, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right knee injury
on February 11, 2015 causally related to the accepted employment incident.
FACTUAL HISTORY
On March 26, 2015 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed a right knee condition as a result of
exiting of a mail truck and jumping into snow banks all day on February 11, 2015.
1

5 U.S.C. § 8101 et seq.

Dr. Ira Evans, an orthopedic surgeon, provided a March 19, 2015 return to work note
which diagnosed “right knee” and a March 19, 2015 therapy prescription.
By letter dated May 22, 2015, OWCP advised appellant of the deficiencies in her claim.
It afforded her 30 days to submit additional evidence. In a separate letter also dated May 22,
2015, OWCP requested that the employing establishment provide information regarding
appellant’s work duties.
In a June 5, 2015 letter, Kenneth M. Bransfield, Marblehead Postmaster, stated that when
appellant filed her claim she had just returned from left ankle surgery and was working with
restrictions. He advised that they were going through a very snowy winter and conditions would
change with the snow melting and then turning to ice overnight. Mr. Bransfield noted that the
route appellant covered had very restrictive parking which caused her to have to exit and enter
the vehicle by climbing into snowbanks. A copy of a position description for city carrier was
provided.
By decision dated June 22, 2015, OWCP evaluated the claim as a claim for traumatic
injury, but denied the claim finding that the medical component of fact of injury was not
established. It explained that the medical evidence was insufficient to establish a diagnosed
medical condition “in connection” with the claimed event.
On July 7, 2015 OWCP received appellant’s June 29, 2015 request for an oral hearing
before an OWCP hearing representative. An oral hearing was held on November 18, 2015,
during which appellant testified. Appellant indicated that she worked on very narrow streets in
Marblehead, MA and it had snowed a couple of feet on February 11, 2015, so she was jumping
out in snowbanks all day. She indicated that her knee was swollen and her physician had to
drain fluid out. Appellant stated that she had “park and loop” and so she parked her mail truck,
got out of the truck to deliver mail for a couple relays or a couple streets, and then repeated the
process. She indicated that in 2001 she had anterior cruciate ligament (ACL) reconstruction
surgery in the right knee and had been back to full-time work. Appellant indicated that she was
out of work for 13 weeks with ankle surgery and had returned to work on February 2, 2015.
A March 9, 2015 magnetic resonance imaging (MRI) scan report indicated status post
ACL graft reconstruction changes, mild chronic thickening of the medial collateral ligament,
mild tricompartmental degenerative chondromalacia, and moderate joint effusion. Diagnostic
imaging of the knee dated November 18, 2015 was also received.
In a June 19, 2015 letter, Dr. Evans indicated that appellant has had persistent right knee
pain secondary to an injury sustained at work. He noted that she has had ACL reconstruction in
that knee in the past and a right knee MRI scan demonstrated degenerative chondromalacia.
Dr. Evans indicated that appellant has had significant exacerbation of her knee pain secondary to
the snow that she had to climb over during the recent winter months. He noted an exacerbation
of preexisting osteoarthritis and status post ACL reconstruction due to increased workload at
work. Dr. Evans also provided a June 11, 2015 duty status report and a June 11, 2015 work note
containing a diagnosis of right knee injury.

2

In a January 7, 2016 letter, Dr. Evans indicated that appellant injured her right knee while
delivering mail through snowbanks and on shoveled walkways. He noted that she had recurrent
pain and effusion in her right knee since her injury during the winter of 2015.
By decision dated February 1, 2016, the OWCP hearing representative modified the prior
decision to reflect that fact of injury had been established, but denied the claim because causal
relationship had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components that must be considered
conjunctively. First, the employee must submit sufficient evidence to establish that he actually
experienced the employment incident that is alleged to have occurred.4 An employee has not
met his burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.5 Second,
the employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7 Neither the fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Gary J. Watling, 52 ECAB 278 (2001).

5

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

Solomon Polen, 51 ECAB 341 (2000).

3

condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.8
ANALYSIS
OWCP accepted that the February 11, 2015 work incident occurred as alleged and a
medical diagnosis was established, but denied the claim as the medical evidence of record did
not establish a causal relationship between the February 11, 2015 work incident and the
diagnosed right knee conditions. The Board agrees.
Appellant submitted several reports from Dr. Evans in which he diagnosed appellant with
osteoarthritis, chondromalacia, and effusion of the right knee. Dr. Evans indicated that appellant
has had significant exacerbation of her knee pain secondary to all the snow that she had to climb
over during the recent winter months. He noted an exacerbation of preexisting osteoarthritis and
status post ACL reconstruction due to increased workload at work. Dr. Evans also indicated that
appellant injured her right knee while delivering mail through snowbanks and on shoveled
walkways and that she had recurrent pain and effusion in her right knee since her injury during
the winter of 2015. However, he failed to provide a medical opinion as to how the reported work
incident caused or aggravated a medical condition. The Board has held that a medical report is
of limited probative value on the issue of causal relationship if it contains a conclusion regarding
causal relationship which is unsupported by medical rationale.9 Dr. Evans simply did not explain
the medical process as to how appellant’s work activities physiologically caused her knee
condition.10 Accordingly, his reports are of limited probative value.
The diagnostic testing reports of record are also of diminished probative value and are
insufficient to establish appellant’s claim as none of the physicians provided any opinion on the
cause of appellant’s diagnosed conditions.11
Causal relationship is a medical question that must be established by probative medical
opinion from a physician.12 In this case, the Board finds that none of the medical evidence
appellant submitted constitutes rationalized medical evidence which based upon a specific and
accurate history of employment events, substantiates causal relationship.13 Accordingly, the
Board finds that OWCP properly denied her claim because she has not established a causal
relationship between the work incident and her diagnosed conditions.

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

T.M., Docket No. 08-975 (issued February 6, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

D.B., Docket No. 14-0295 (April 25, 2014).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., supra note 9.

12

W.W., Docket No. 09-1619 (issued June 2010); David Apgar, 57 ECAB 137 (2005).

13

Patricia J. Bolleter, 40 ECAB 373 (1988).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury on
February 11, 2015 causally related to the accepted employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2016 is affirmed.
Issued: July 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

